Case 1:15-cv-05088-VM-DCF Document 216 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           July 8, 2020
-----------------------------------X
COLUMBUS McKINNON CORPORATION,     :
                                   :
                    Plaintiff,     :    15 Civ. 5088 (VM)
                                   :
     - against -                   :          ORDER
                                   :
THE TRAVELERS INDEMNITY COMPANY,   :
et al.,                            :
                                   :
                    Defendants.    :
-----------------------------------X
THE TRAVELERS INDEMNITY COMPANY,   :
                                   :
          Third-Party Plaintiff,   :
                                   :
     - against -                   :
                                   :
SENTRY INSURANCE A MUTUAL COMPANY, :
et al.,                            :
                                   :
          Third-Party Defendants. :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      By Order dated September 28, 2018, the Court granted in

part and denied in part the parties’ motions and cross-motions

for partial summary judgment. (See Dkt. No. 190.) A review of

the docket sheet for this matter indicates that there has

been no record of any proceedings or filings of any papers or

correspondence with the Court since February 12, 2020, when

the   Court   (Magistrate    Judge   Freeman)    ordered   that     the

documents previously filed under seal in connection with the

summary judgment briefing shall remain under seal except to

the extent of the material filed publicly by counsel. (See
Case 1:15-cv-05088-VM-DCF Document 216 Filed 07/08/20 Page 2 of 2



Dkt. No. 215.) The Court recognizes that the COVID-19 pandemic

may have impeded the parties’ intentions with respect to this

litigation.    The   Court   further    notes   that   the   COVID-19

pandemic has made it difficult to predict when jury trials

will resume in the Daniel Patrick Moynihan Courthouse, where

this Court sits. In particular, a lengthy jury trial is

unlikely to be scheduled until the year 2021 is well underway.

For these reasons, the Court invites the parties’ views as to

the status of this action and the parties’ contemplation with

regard to any further proceedings.

      Accordingly, it is hereby

      ORDERED that the parties confer and submit a joint

letter, not to exceed three (3) pages, within thirty (30)

days of the date of this Order. The letter should address the

status of this action, which issues remain for trial, how

long of a trial is contemplated, whether the parties seek a

jury trial or a bench trial, and when the parties would be

ready to proceed to trial.

SO ORDERED.

Dated:      New York, New York
            8 July 2020

                                         __
                                          ___
                                            ___
                                              ____
                                                ____
                                                ____
                                                __ ___
                                                    ___
                                                     ____
                                                       ___
                                                        ____
                                                           ____
                                                             ____
                                                                _ __
                                         _____________________________
                                                                     __
                                               Vi
                                                ict
                                                  ctor
                                                    or
                                               Victorr Marrero
                                                        Mar
                                                         arre
                                                            r ro
                                                            re o
                                                   U.S
                                                    .S.D
                                                       .D.J
                                                       .D
                                                        D.J
                                                          J.
                                                   U.S.D.J.




                                  2
